Matter of Murphy v Baldwin Union Free Sch. Dist. (2015 NY Slip Op 04852)





Matter of Murphy v Baldwin Union Free Sch. Dist.


2015 NY Slip Op 04852


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2013-07624
 (Index No. 2334/13)

[*1]In the Matter of Arthur I. Murphy, appellant,
vBaldwin Union Free School District, et al., respondents.


Law Office of Louis D. Stober, Jr., LLC, Garden City, N.Y. (Anthony P. Giustino of counsel), for appellant.
Ingerman Smith LLP, Hauppauge, N.Y. (Julie A. Torrey of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Baldwin Union Free School District, dated November 14, 2012, which adopted the findings of a hearing officer dated October 26, 2012, made after a hearing pursuant to Civil Service Law § 75, that the petitioner was guilty of charges of misconduct, and terminated his employment.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner's contention, the determination of the respondent Board of Education of the Baldwin Union Free School District is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230; Matter of Capone v Patchogue-Medford Union Free School Dist., 38 AD3d 770, 772; Matter of Sahni v New York City Bd. of Educ., 240 AD2d 751, 751; see also Matter of Goohya v Walsh-Tozer, 33 AD3d 798). Further, the penalty of dismissal is not so disproportionate to the offenses as to be shocking to one's sense of fairness (see Matter of Waldren v Town of Islip, 6 NY3d 735; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d at 237; Matter of Capone v Patchogue-Medford Union Free School Dist., 38 AD3d at 771) and, thus, does not constitute an abuse of discretion as a matter of law.
DILLON, J.P., LEVENTHAL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court